[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: DEFENDANT'S MOTION FOR CLARIFICATION CODED145 AND PLAINTIFF'S MOTION TO REOPEN AND FOR CLARIFICATION CODED 146
Articulation is appropriate when a decision is unclear, ambiguous or incomplete. Insofar as the request by the parties to articulate the support order or the alimony order, the court denies that request.
Paragraphs 1 and 2 of "E. BY WAY OF PROPERTY ORDERS" is corrected to read as follows:
1. "The plaintiff is ordered to transfer to the defendant all of his right, title and interest in the family home at 53 High Ridge Road, Redding, Connecticut. The defendant is to pay the first mortgage and hold the plaintiff harmless therefrom. The plaintiff is to pay the home equity line and hold the defendant harmless therefrom."
2. "All of the defendant's interest in Young Associates is awarded to the plaintiff." CT Page 7177
The order of the court under PROPERTY ORDERS paragraph 11 for the plaintiff to pay for "[a]ll remaining liabilities shown on her financial affidavit are ordered to be paid by the plaintiff, and his is to hold the defendant harmless," includes the obligation of the plaintiff to pay the Chevy Chase Mastercard.
The remaining request for clarification by the parties is denied.
Axelrod, J.